DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This action is responsive to an amendment filed on 03/11/2021. Claims 1-20 are pending. 

Response to Arguments
2. 	Applicants arguments filed in the 03/11/2021 remarks have been fully considered but they are not persuasive.

	Discussion of claim 1. 
	
Applicant argues that Magrath, Paajanen and Wang fail to teach “detecting a voice trigger or receiving an indication regarding an occurrence of a voice trigger; searching, based at least on a timing of occurrence of the voice trigger, for at least one of a noise period and a voice period; when finding a noise period then updating one or more noise parameters based on one or more features of sensed audio signals received during the noise period; when finding a voice period then updating one or more voice parameters based on one or more features of sensed audio signals received during the voice period; estimating, based on the one or more noise parameters and the 

Examiner disagrees.


Magrath discloses the system detecting the voice which the VAD will be triggered. The system cancels noise during time periods and providing voice signal when the system detects voice (see ¶ 0050). Therefore teaching the claim limitation “detecting a voice trigger or receiving an indication regarding an occurrence of a voice trigger; cancelling noise at the one or more subsequent periods, based on the voice presence probability”.
 	Magrath does not teach searching, based at least on a timing of occurrence of the voice trigger, for at least one of a noise period and a voice period; when finding a noise period then updating one or more noise parameters based on one or more features of sensed audio signals received during the noise period; when finding a voice period then updating one or more voice parameters based on one or more features of sensed audio signals received during the voice period; estimating, based on the one or more noise parameters and the one or more voice parameters, a probability that voice is present at one or more subsequent periods. 
Wang teaches a system that detects voice by the VAD and determines the previous frame and current for voice and silence in the signal. The VAD is constantly 
Therefore teaching the claim limitation “searching, based at least on a timing of occurrence of the voice trigger, for at least one of a noise period and a voice period; when finding a voice period then updating one or more voice parameters based on one or more features of sensed audio signals received during the voice period”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magrath to incorporate VAD voice detection during a period and updating the parameters based on voice presences in the audio signal. The modification provides voice detection and parameter updates to the device dependent on voice activity being present.
Magrath and Wang do not teach when finding a noise period then updating one or more noise parameters based on one or more features of sensed audio signals received during the noise period; estimating, based on the one or more noise parameters and the one or more voice parameters, a probability that voice is present at one or more subsequent periods. 
 (¶0072-0073, 0076-0078, 0083-0084, 0094-0096.).   
Therefore teaching the claim limitation “when finding a noise period then updating one or more noise parameters based on one or more features of sensed audio signals received during the noise period; estimating, based on the one or more noise parameters and the one or more voice parameters, a probability that voice is present at one or more subsequent periods” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magrath Wang to incorporate detecting a noise period and updating the parameters based on the period. The modification provides voice detection and parameter updates to the device dependent on voice activity being present further updating the parameter based on noise if voice is not present. Thus estimating the noise and the audio signal for multiple time frames.

Therefore Magrath, Wang and Paajanen in combination would teach the claim limitation as presented with the broadest reasonable interpretation.

Therefore under a broad but reasonable interpretation the claim limitations are still rejected in regards the presented claim. 

Claims 9, 17 are rejected under the same rationale as claim 1.


Discussion of claim 2. 
	
Applicant argues that Magrath, Paajanen and Wang fail to teach “wherein the detecting of the voice trigger is executed by a user device that is voice activated, and wherein the voice parameters are parameters of a voice of a user of the user device”.

Examiner disagrees.

Wang disclose a VAD which is a voice activated device. The device activates upon a presence of a voice being heard. Thus the voice trigger is activated by a user voice (see ¶ 0007-0009, 0018, 0021). The system detects if there is voice present or noise. If there is voice present then the system activates the VAD for voice activity. Therefore changing the state of the VAD based on the audio signal (voice or noise).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magrath to incorporate VAD voice detection during a period and updating the parameters based on voice presences in the 

Claim 10 is rejected under the same rationale as claim 2.


Allowable Subject Matter
3.	Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Magrath et al. (US 2011/0130176) in view of Paajanen et al. (US 2014/0006019) in further view of Wang (US 2013/0282367).
	Regarding claim 1, Magrath teaches a method for noise cancellation, the method comprises: detecting a voice trigger or receiving an indication regarding an occurrence of a voice trigger; cancelling noise at the one or more subsequent periods, based on the voice presence probability (see ¶ 0050. The system detects voice during a time period which then would cause the system to cancel noise and the user voice. Thus providing clear voice signal when the VAD detects active voice with noise in the background. The VAD detects the when the user is speaker.).
 	Magrath does not teach searching, based at least on a timing of occurrence of the voice trigger, for at least one of a noise period and a voice period; when finding a noise period then updating one or more noise parameters based on one or more features of sensed audio signals received during the noise period; when finding a voice 
Wang teaches searching, based at least on a timing of occurrence of the voice trigger, for at least one of a noise period and a voice period; when finding a voice period then updating one or more voice parameters based on one or more features of sensed audio signals received during the voice period (see ¶ 0007-0009, 0018, 0020-0021, 0055. The system detects voice by the VAD and determines the previous frame and current for voice and silence in the signal. The VAD is constantly determining voice presence in the signal in order to determine the working state pf the device. Thus switch the states dependent on voice activity from the VAD. Therefore period occurrences will be triggered based on the voice period (frame) detected by the device. Upon detecting a voice the system will update parameters to provide the correct working state for the device. The examiner selects voice period in regards to the language “at least one of”.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magrath to incorporate VAD voice detection during a period and updating the parameters based on voice presences in the audio signal. The modification provides voice detection and parameter updates to the device dependent on voice activity being present.
Magrath and Wang do not teach when finding a noise period then updating one or more noise parameters based on one or more features of sensed audio signals received during the noise period; estimating, based on the one or more noise 
Paajanen teaches when finding a noise period then updating one or more noise parameters based on one or more features of sensed audio signals received during the noise period; estimating, based on the one or more noise parameters and the one or more voice parameters, a probability that voice is present at one or more subsequent periods (see ¶0072-0073, 0076, 0083-0084, 0094-0096. The system determines the noise in the signal and upon detecting noise the system will stop speech detection. The system determines if speech is present or noise is detected. If the system detects voice then the VAD is resumes, if the noise is presence without voice then the VAD is stopped. The frames are time periods in which the noise and voice are detected. Therefore for any subsequent frames the system would detect and process the voice or stop the VAD upon noise and no voice being detected.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magrath Wang to incorporate detecting a noise period and updating the parameters based on the period. The modification provides voice detection and parameter updates to the device dependent on voice activity being present further updating the parameter based on noise if voice is not present. Thus estimating the noise and the audio signal for multiple time frames.


Regarding claim 9, Magrath teaches a non-transitory computer program product that stores instructions for: detecting a voice trigger or receiving an indication regarding  (see ¶ 0050. The system detects voice during a time period which then would cause the system to cancel noise and the user voice. Thus providing clear voice signal when the VAD detects active voice with noise in the background. The VAD detects the when the user is speaker.).
 	Magrath does not teach searching, based at least on a timing of occurrence of the voice trigger, for at least one of a noise- period and a voice- period; when finding a noise period then updating one or more noise parameters based on one or more features of sensed audio signals received during the noise period; when finding a voice period then updating one or more voice parameters based on one or more features of sensed audio signals received during the voice period; estimating, based on the one or more noise parameters and the one or more voice parameters, a probability that voice is present at one or more subsequent periods. 
Wang teaches searching, based at least on a timing of occurrence of the voice trigger, for at least one of a noise- period and a voice- period; when finding a voice period then updating one or more voice parameters based on one or more features of sensed audio signals received during the voice period (see ¶ 0007-0009, 0018, 0020-0021, 0055. The system detects voice by the VAD and determines the previous frame and current for voice and silence in the signal. The VAD is constantly determining voice presence in the signal in order to determine the working state pf the device. Thus switch the states dependent on voice activity from the VAD. Therefore period occurrences will be triggered based on the voice period (frame) detected by the device. Upon detecting a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magrath to incorporate VAD voice detection during a period and updating the parameters based on voice presences in the audio signal. The modification provides voice detection and parameter updates to the device dependent on voice activity being present.
Magrath and Wang do not teach when finding a noise period then updating one or more noise parameters based on one or more features of sensed audio signals received during the noise period; estimating, based on the one or more noise parameters and the one or more voice parameters, a probability that voice is present at one or more subsequent periods. 
Paajanen teaches when finding a noise period then updating one or more noise parameters based on one or more features of sensed audio signals received during the noise period; estimating, based on the one or more noise parameters and the one or more voice parameters, a probability that voice is present at one or more subsequent periods (see ¶0072-0073, 0076, 0083-0084, 0094-0096. The system determines the noise in the signal and upon detecting noise the system will stop speech detection. The system determines if speech is present or noise is detected. If the system detects voice then the VAD is resumes, if the noise is presence without voice then the VAD is stopped. The frames are time periods in which the noise and voice are detected. Therefore for any subsequent frames the system would detect and process the voice or stop the VAD upon noise and no voice being detected.).  



Regarding claim 17, Magrath teaches device comprising a processing circuit that is configured to detect a voice trigger or receive an indication regarding an occurrence of a voice trigger; cancel noise at the one or more subsequent periods, based on the voice presence probability (see ¶ 0050. The system detects voice during a time period which then would cause the system to cancel noise and the user voice. Thus providing clear voice signal when the VAD detects active voice with noise in the background. The VAD detects the when the user is speaker.).
 	Magrath does not teach search, based at least on a timing of occurrence of the voice trigger, for at least one of a noise period and a voice period; when finding a noise period then update one or more noise parameters based on one or more features of sensed audio signals received during the noise period; when finding a voice period then update one or more voice parameters based on one or more features of sensed audio signals received during the voice period; estimate, based on the one or more noise parameters and the one or more voice parameters, a probability that voice is present at one or more subsequent periods. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magrath to incorporate VAD voice detection during a period and updating the parameters based on voice presences in the audio signal. The modification provides voice detection and parameter updates to the device dependent on voice activity being present.
Magrath and Wang do not teach when finding a noise period then updating one or more noise parameters based on one or more features of sensed audio signals received during the noise period; estimating, based on the one or more noise parameters and the one or more voice parameters, a probability that voice is present at one or more subsequent periods. 
Paajanen teaches when finding a noise period then update one or more noise parameters based on one or more features of sensed audio signals received during the  (see ¶0072-0073, 0076, 0083-0084, 0094-0096. The system determines the noise in the signal and upon detecting noise the system will stop speech detection. The system determines if speech is present or noise is detected. If the system detects voice then the VAD is resumes, if the noise is presence without voice then the VAD is stopped. The frames are time periods in which the noise and voice are detected. Therefore for any subsequent frames the system would detect and process the voice or stop the VAD upon noise and no voice being detected.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magrath Wang to incorporate detecting a noise period and updating the parameters based on the period. The modification provides voice detection and parameter updates to the device dependent on voice activity being present further updating the parameter based on noise if voice is not present. Thus estimating the noise and the audio signal for multiple time frames.


6.	Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Magrath et al. (US 2011/0130176) in view of Paajanen et al. (US 2014/0006019) in further view of Wang (US 2013/0282367).	
Regarding claim 2, Magrath and Paajanen do not teach the method according to claim 1, wherein the detecting of the voice trigger is executed by a user device that is 
Wang teaches wherein the detecting of the voice trigger is executed by a user device that is voice activated, and wherein the voice parameters are parameters of a voice of a user of the user device (see ¶ 0007-0009, 0018, 0021. The system detects if there is voice present or noise. If there is voice present then the system activates the VAD for voice activity. Thus changing the state of the VAD based on the audio signal (voice or noise).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magrath to incorporate VAD voice detection during a period and updating the parameters based on voice presences in the audio signal. The modification provides voice detection and parameter updates to the device dependent on voice activity being present.

	Claim 10 is rejected under the same rationale as claim 2.
 
7.	Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Magrath et al. (US 2011/0130176) in view of Paajanen et al. (US 2014/0006019) in further view of Wang (US 2013/0282367) in further view of Rot et al. (US 2016/0183867).
	Regarding claim 3, Magrath, Paajanen and Wang do not teach the method according to claim 1, comprising buffering features of sensed audio signals received during a buffering period to provide buffered features instead of storing the sensed 
	Rot teaches buffering features of sensed audio signals received during a buffering period to provide buffered features instead of storing the sensed audio signals received during the buffering period; wherein the buffering period comprises at least one out of the noise period and the voice period (see ¶ 0066, 0075, claim 14. The system stores the voice and removing noise prior to buffering. The buffering of the voice can be based on (feature) energy levels corresponding to dominate frequency and energy level of the voice.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magrath, Paajanen and Wang to incorporate VAD voice detection during a period and sensing the energy levels of the voice in the signal for buffering. The modification provides voice detection and buffering based on the energy levels of the voice frequency. 

Claim 11 is rejected under the same rationale as claim 3.


8.	Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Magrath et al. (US 2011/0130176) in view of Paajanen et al. (US 2014/0006019) in further view of Wang (US 2013/0282367) in further view of Dai et al. (US 2011/0015923).
	Regarding claim 4, Magrath, Paajanen and Wang do not teach the method according to claim 1, comprising finding a noise period that immediately preceded a beginning of the voice trigger.  
(see ¶ 0059. The system determines the preceding frame being noise or speech. If the preceding frame is noise  and the current frame is a speech frame then the switching of the VAD occurs.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magrath, Paajanen and Wang to incorporate VAD voice detection in which the preceding frame is noise. The modification provides voice detection with a noise frame preceding the voice frame. 

Claim 12 is rejected under the same rationale as claim 4.


9.	Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Magrath et al. (US 2011/0130176) in view of Paajanen et al. (US 2014/0006019) in further view of Wang (US 2013/0282367) in further view of Hanazawa et al. (US 2015/0279373).
	Regarding claim 5, Magrath, Paajanen and Wang does not teach the method according to claim 1, comprising finding a voice period that immediately precedes an end of the voice trigger.  
	Hanazawa comprising finding a voice period that immediately precedes an end of the voice trigger (see ¶ 0072. The voice period precedes the voice input detection. Thus the voice is continuous which is detected by the VAD.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magrath, Paajanen and Wang to 

Claim 13 is rejected under the same rationale as claim 5.


10.	Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Magrath et al. (US 2011/0130176) in view of Paajanen et al. (US 2014/0006019) in further view of Wang (US 2013/0282367) in further view of O’Connor (US 2004/0002339).
Regarding 6,  Magrath, Paajanen and Wang do not teach the method according to claim 1, comprising determining that a period that immediately preceded a beginning of the voice trigger is not a noise period when a time difference between the voice trigger and a last voice trigger that preceded the voice trigger is below a timing threshold.  
O’Connor teaches comprising determining that a period that immediately preceded a beginning of the voice trigger is not a noise period when a time difference between the voice trigger and a last voice trigger that preceded the voice trigger is below a timing threshold (see ¶ 0054, 0059-0060. The system determines the threshold levels based on signal input. Upon the threshold being below the system will deactivate the VAD. When the signal input is above the threshold then the system activates the VAD.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magrath, Paajanen and Wang to incorporate VAD voice detection with a detection being below a threshold level. The 

Claim 14 is rejected under the same rationale as claim 6.


11.	Claims 7, 8, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Magrath et al. (US 2011/0130176) in view of Paajanen et al. (US 2014/0006019) in further view of Wang (US 2013/0282367) in further view of Tanrikulu et al. (US 7,050,545).
	Regarding claim 7, Magrath, Paajanen and Wang do not teach the method according to claim 1, comprising searching for a residual echo period; and when finding a residual echo period then updating one or more residual echo parameters based on one or more features of sensed audio signals received during the residual echo period.  
	Tanrikulu teaches comprising searching for a residual echo period; and when finding a residual echo period then updating one or more residual echo parameters based on one or more features of sensed audio signals received during the residual echo period (see col. 4, lines 23-48. The power of the residual echo is modified in regards to the voice activity of the VAD. Thus the measurement is provided in light of the noise in the background for the residual echo.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magrath, Paajanen and Wang to incorporate VAD voice detection with the residual echo parameters. The modification 

Regarding claim 8, Magrath, Paajanen and Wang do not teach the method according to claim 7, wherein the estimating of the probability that voice is present at the one or more subsequent periods is also based on the one or more residual echo parameters.  
	Tanrikulu teaches wherein the estimating of the probability that voice is present at the one or more subsequent periods is also based on the one or more residual echo parameters (see col. 4, lines 23-48. The power of the residual echo is modified in regards to the voice activity of the VAD. Thus the measurement is provided in light of the noise in the background for the residual echo.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magrath, Paajanen and Wang to incorporate VAD voice detection with the residual echo parameters. The modification provides voice detection with modifying the residual echo with an adjusted gain for the signal.  


Claim 15 is rejected under the same rationale as claim 7.

Claim 16 is rejected under the same rationale as claim 8.

 
s 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Magrath et al. (US 2011/0130176) in view of Paajanen et al. (US 2014/0006019) in further view of Wang (US 2013/0282367) in further view of Roa et al. (US 2020/0114931). 
	Regarding claim 18, Magrath, Paajanen and Wang do not teach the device according to claim 17, wherein the voice trigger is a wake up word spoken by a user. 
	Roa teaches wherein the voice trigger is a wake up word spoken by a user (see ¶ 0061. The voice detection unit is triggered by a wake up word or phrase spoken by a user.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magrath, Paajanen and Wang to incorporate VAD voice detection with wake phrase or word. The modification provides voice detection will be activated with a wake up word spoken by a user.  

Claim 20 is rejected under the same rationale as claim 18.



Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ASSAD MOHAMMED/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651